      Case 5:18-cr-00559-MHH-JHE Document 31 Filed 04/03/19 Page 1 of 2                        FILED
                                                                                      2019 Apr-04 AM 08:13
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA
                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                    }
                                            }
v.                                          }    CASE NO. 5:18-cr-559-MHH-JHE
                                            }
ROBIN WOODS MOORE                           }


                             ORDER OF DETENTION

       Based on the defendant’s knowing, intentional, and voluntary waiver of her right

to a bond hearing on this date, the court hereby orders defendant DETAINED pending

resolution of the present matter.

       The defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the extent

practical, from persons awaiting or serving sentences or being held in custody pending

appeal. She will be afforded a reasonable opportunity for private consultation with

defense counsel.

       On order of any court of the United States or on request from an attorney for the

government, the person in charge of the corrections facility where she is being housed

shall deliver the defendant to the United States Marshal for the purpose of any

appearance in connection with a court proceeding.
Case 5:18-cr-00559-MHH-JHE Document 31 Filed 04/03/19 Page 2 of 2


DONE this 3rd day of April, 2019.




                               HERMAN N. JOHNSON, JR.
                               UNITED STATES MAGISTRATE JUDGE




                                    2
